        Case 3:20-cv-00495-SDD-RLB              Document 94        09/21/20 Page 1 of 21




                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA

JENNIFER HARDING, JASMINE POGUE,
OMEGA TAYLOR, LOUISIANA STATE
CONFERENCE OF THE NAACP, and                            Civil Action NO. 3:20-cv-00495
POWER COALITION FOR EQUITY AND                                 -SDD-RLB
JUSTICE

       v.

JOHN BEL EDWARDS, in his official
capacity as Governor of Louisiana, and KYLE
ARDOIN, in his official capacity as Secretary
of State of Louisiana

                   ANSWER OF KYLE ARDOIN, IN HIS OFFICIAL
                CAPACITY AS SECRETARY OF STATE OF LOUISIANA,
                    TO FIRST AMENDED COMPLAINT (DOC 22)

       NOW INTO COURT, through undersigned counsel, comes Defendant, Kyle Ardoin, in his

official capacity as Secretary of State of the State of Louisiana, made defendant herein, who responds

to plaintiffs’ First Amended Complaint as follows:

                                         FIRST DEFENSE

       This Court lacks subject matter jurisdiction.

                                        SECOND DEFENSE

       Plaintiffs lack standing. Plaintiffs have not suffered an injury in fact, and Plaintiffs’ injuries

are neither traceable to nor redressable by Defendant Secretary of State.

                                         THIRD DEFENSE

       The First Amended Complaint fails to state a claim upon which relief can be granted for

reasons including but not limited to the face that the allegations on the face of the complaint point



                                                                                                       1
           Case 3:20-cv-00495-SDD-RLB            Document 94        09/21/20 Page 2 of 21




to the Virus, and not the State of Louisiana, as the perpetrator of plaintiffs’ alleged harms.

                                        FOURTH DEFENSE

        The First Amended Complaint presents non justiciable political questions and fails to state

a claim for relief.

                                           FIFTH DEFENSE

        The First Amended Complaint fails to state a claim upon which relief can be granted under

the American with Disabilities Act (“ADA”). (See court ruling in Doc 73 dismissing the ADA

claims.)

                                           SIXTH DEFENSE

        Plaintiffs’ claims come too late in the election cycle, and therefore should be dismissed under

the Supreme Court’s Purcell doctrine, Purcell v. Gonzalez, 549 US 1 (2006).

                                        SEVENTH DEFENSE

        Plaintiffs have failed to join the necessary parties to afford the requested relief and failed to

join the required parties under Rule 19.

                                         EIGHTH DEFENSE

        Plaintiffs’ claims are barred by judicial estoppel in that plaintiffs have changed position from

the claims advanced in Power Coalition for Equity and Justice, et al. v. Edwards, et al., United

States District Court, Middle District of Louisiana, Docket No. 20-cv-283.

                                          NINTH DEFENSE

        Plaintiffs’ claims fail on the merits.



        In answer to the particular allegations of the First Amended Complaint:


                                                                                                       2
        Case 3:20-cv-00495-SDD-RLB             Document 94           09/21/20 Page 3 of 21




                                                  1.

       Defendant, Secretary of State admits the allegations of paragraph 1 of the First Amended

Complaint to the extent that WHO declared a pandemic and that the Governor declared a statewide

public health emergency. The Secretary of State is without sufficient knowledge to admit or deny

the remainder of the allegations in paragraph 1. To the extent a response is required, the allegations

are denied.

                                                  2.

       The Secretary of State is without sufficient knowledge to admit or deny the allegations of

paragraph 2 of the First Amended Complaint. To the extent a response is required, the allegations

of paragraph 2 are denied.

                                                  3.

       The Secretary of State is without sufficient knowledge to admit or deny the allegations of

paragraph 3 of the First Amended Complaint. To the extent a response is required, the allegations

of paragraph 3 are denied. Further, the Secretary of State is without sufficient knowledge to admit

or deny the allegations in the graphic on page three of the First Amended Complaint. To the extent

a response is required, the allegations in the graphic are denied.

                                                  4.

       The Secretary of State is without sufficient knowledge to admit or deny the allegations of

paragraph 4 of the First Amended Complaint. To the extent a response is required, the allegations

of paragraph 4 are denied.

                                                  5.

       The Secretary of State is without sufficient knowledge to admit or deny the allegations of


                                                                                                    3
        Case 3:20-cv-00495-SDD-RLB             Document 94       09/21/20 Page 4 of 21




paragraph 5 of the First Amended Complaint. To the extent a response is required, the allegations

of paragraph 5 are denied.

                                                 6.

        The allegations in paragraph 6 of the First Amended Complaint are denied.

                                                 7.

       The allegations in paragraph 7 of the First Amended Complaint are legal conclusions to

which no response is required. To the extent a response is required, the allegations of paragraph

7 are denied.

                                                 8.

       The allegations in paragraph 8 of the First Amended Complaint are legal conclusions to

which no response is required. To the extent a response is required, the allegations of paragraph

8 are denied.

                                                 9.

       The allegations in paragraph 9 of the First Amended Complaint are legal conclusions to

which no response is required. To the extent a response is required, the allegations of paragraph

9 are denied.

                                                10.

       The allegations in paragraph 10 of the First Amended Complaint are legal conclusions to

which no response is required. To the extent a response is required, the allegations of paragraph 10

are denied.

                                                11.

       The allegations in paragraph 11 of the First Amended Complaint are legal conclusions to


                                                                                                  4
        Case 3:20-cv-00495-SDD-RLB             Document 94       09/21/20 Page 5 of 21




which no response is required. To the extent a response is required, the allegations of paragraph 11

are denied.

                                                 12.

       For response to the allegations of paragraph 12 of the First Amended Complaint, the

Secretary of State responds that the contents of the April 20, 2020, and April 14, 2020, proposed

Emergency Election Plans speak for themselves and are the best evidence of their contents; and

therefore no response is required. To the extent a response is required, the allegations of paragraph

12 are denied.

                                                 13.

       For answer to the allegations of paragraph 13 of the First Amended Complaint, the Secretary

of State responds that the content of the April 20, 2020 Emergency Election Plan speaks for itself

and is the best evidence of content; and therefore no response is required. To the extent a response

is required, the allegations of paragraph 13 of the First Amended Complaint are denied. The

remaining allegations in Paragraph 13 are legal conclusions to which no response is required. To

the extent a response is required, the allegations are denied.

                                                 14.

       The Secretary of State is without sufficient knowledge to admit or deny the allegations of

paragraph 14 of the First Amended Complaint. To the extent a response is required, the allegations

of paragraph 14 of the First Amended Complaint are denied.

                                                 15.

       The allegations in paragraph 15 of the First Amended Complaint are denied as written.




                                                                                                   5
         Case 3:20-cv-00495-SDD-RLB             Document 94        09/21/20 Page 6 of 21




                                                 16.

        For answer to the allegations of paragraph 16 of the First Amended Complaint, the Secretary

of State responds that the letter referenced in paragraph 16 of the First Amended Complaint is the

best evidence of its contents. The Secretary of State admits that he has not responded formally or

in writing to that letter.

                                                 17.

        The allegations in paragraph 17 of the First Amended Complaint are legal conclusions to

which no response is required. To the extent a response is required, the allegations of paragraph 17

are denied.

                                                 18.

        The allegations in paragraph 18 of the First Amended Complaint are legal conclusions to

which no response is required. To the extent a response is required, the allegations of paragraph 18

are denied. The Secretary of State specifically denies that this Court has subject matter jurisdiction.

                                                 19.

        The allegations in paragraph 19 of the First Amended Complaint are legal conclusions to

which no response is required. To the extent a response is required, the allegations of paragraph 19

are denied.

                                                 20.

        The allegations in paragraph 20 of the First Amended Complaint are legal conclusions to

which no response is required. To the extent a response is required, the allegations of paragraph 20

are denied.




                                                                                                     6
        Case 3:20-cv-00495-SDD-RLB             Document 94       09/21/20 Page 7 of 21




                                                21.

       The Secretary of State is without sufficient knowledge to admit or deny the allegations of

paragraph 21 of the First Amended Complaint. To the extent a response is required, the allegations

of paragraph 21 are denied.

                                                22.

       The Secretary of State is without sufficient knowledge to admit or deny the allegations of

paragraph 22 of the First Amended Complaint. To the extent a response is required, the allegations

of paragraph 22 are denied.

                                                23.

       The Secretary of State is without sufficient knowledge to admit or deny the allegations of

paragraph 23 of the First Amended Complaint. To the extent a response is required, the allegations

of paragraph 23 are denied.

                                                24.

       The allegations of paragraph 24 of the First Amended Complaint relate to Omega Taylor, a

plaintiff whose claim has been withdrawn by Order of Court. See Doc 75 and Doc 74. Therefore,

no answer to the allegations of paragraph 24 is required. To the extent a response is required, the

allegations of paragraph 24 are denied.

                                                25.

       The Secretary of State is without sufficient knowledge to admit or deny the allegations of

paragraphs 25, 26, 27, 28, 29, 30, 31 and 32 of the First Amended Complaint. To the extent a

response is required, the allegations of paragraphs 25, 26, 27, 28, 29, 30, 31 and 32 are denied.




                                                                                                    7
        Case 3:20-cv-00495-SDD-RLB              Document 94        09/21/20 Page 8 of 21




                                                  26.

        With respect to the allegations of paragraph 33 of the First Amended Complaint, Defendant

Secretary of State admits that John Bel Edwards is the Governor of Louisiana. The statutes

referenced speak for themselves and are the best evidence of their contents. To the extent a response

is required, those allegations are denied. The remaining allegations in Paragraph 33 are legal

conclusions to which no response is required. To the extent a response is required, those

allegations are denied.

                                                  27.

        In response to the allegations of paragraph 34 of the First Amended Complaint, Defendant

Kyle Ardoin admits that he is the Louisiana Secretary of State and is being made defendant herein

in his official capacity. The Secretary of State further admits that he is the chief election officer of

the state. The Secretary of State admits his duties set out in the referenced constitutional provisions

and statutes, which constitutional provisions and statutes are best evidence of their contents. The

last two sentences of paragraph 34 of the First Amended Complaint are denied and denied as written.

Pursuant to La. R.S. 18:401.3, the Secretary of State neither promulgates nor makes final decision

on an emergency election plan.

                                                  28.

        The Secretary of State is without sufficient knowledge to admit or deny the allegations of

paragraphs 35 through 48 of the First Amended Complaint. To the extent a response is required, the

allegations of paragraphs 35 through 48 are denied.

                                                  29.

        For answer to the allegations of paragraph 49 of the First Amended Complaint, the Secretary


                                                                                                      8
          Case 3:20-cv-00495-SDD-RLB            Document 94       09/21/20 Page 9 of 21




of State admits that Governor Edwards issued Proclamation No. 25 JBE 2020; that President Trump

issued Proclamation No. 9994, 85 Fed. Reg. 15337 on March 18, 2020; and that Governor Edwards

issued additional Proclamations. The contents of the referenced Proclamations speak for themselves

and are the best evidence of their contents; therefore, no response is required. To the extent a

response is required, the allegations of paragraph 49 are denied.

                                                  30.

          For answer to the allegations of paragraph 50 of the First Amended Complaint, the Secretary

of State admits that Governor Edwards issued Proclamation No. 28 JBE 2020. The content of

Proclamation No. 28 JBE 2020 speaks for itself and is the best evidence of its contents; therefore,

no response is required. To the extent a response is required, the allegations of paragraph 50 are

denied.

                                                  31.

          For answer to the allegations of paragraph 51 of the First Amended Complaint, the Secretary

of State admits that Governor Edwards issued Proclamation Nos. 33 JBE 2020 and 46 JBE 2020.

The contents of those Proclamations speak for themselves and are the best evidence of their contents;

therefore, no response is required. To the extent a response is required, the allegations of paragraph

51 are denied.

                                                  32.

          For answer to the allegations of paragraph 52 of the First Amended Complaint, the Secretary

of State admits that the Louisiana House and Louisiana Senate approved an Emergency Election Plan

for the July 11, 2020, and August 15, 2020, elections. The contents of the Emergency Election Plan

speaks for itself and is the best evidence of its contents; therefore, no response is required. To the


                                                                                                    9
          Case 3:20-cv-00495-SDD-RLB            Document 94       09/21/20 Page 10 of 21




extent a response is required, the allegations of paragraph 52 are denied.

                                                  33.

          For answer to the allegations of paragraph 53 of the First Amended Complaint, the Secretary

of State admits that Governor Edwards issued Proclamation No. 52 JBE 2020. The contents of

Proclamation No. 52 JBE 2020 speak for itself and is the best evidence of its contents; therefore, no

response is required. To the extent a response is required, the allegations of paragraph 53 are denied.

                                                  34.

          The Secretary of State is without sufficient knowledge to admit or deny the allegations of

paragraph 54 of the First Amended Complaint. To the extent a response is required, the allegations

of paragraph 54 are denied.

                                                  35.

          For answer to the allegations of paragraph 55 of the First Amended Complaint, the Secretary

of State admits that Governor Edwards issued Proclamation No. 58 JBE 2020. The content of

Proclamation No. 58 JBE 2020 speaks for itself and is the best evidence of its contents; therefore,

no response is required. To the extent a response is required, the allegations of paragraph 44 are

denied.

                                                  36.

          For answer to the allegations of paragraph 56 of the First Amended Complaint, the Secretary

of State admits that Governor Edwards issued Proclamation No. 74 JBE 2020. The contents of

Proclamation No. 74 JBE 2020 speak for itself and is the best evidence of its contents; therefore, no

response is required. To the extent a response is required, the allegations of paragraph 56 are denied.




                                                                                                    10
          Case 3:20-cv-00495-SDD-RLB            Document 94       09/21/20 Page 11 of 21




                                                  37.

          The Secretary of State is without sufficient knowledge to admit or deny the allegations of

paragraphs 57 and 58 of the First Amended Complaint. To the extent a response is required, the

allegations of paragraphs 57 and 58 are denied.

                                                  38.

          For answer to the allegations of paragraph 59 of the First Amended Complaint, the Secretary

of State admits that Governor Edwards issued Proclamation No. 89 JBE 2020. The content of

Proclamation No. 89 JBE 2020 speaks for itself and is the best evidence of its contents; therefore,

no response is required. To the extent a response is required, the allegations of paragraph 59 are

denied.

                                                  39.

          For answer to the allegations of paragraph 60 of the First Amended Complaint, the Secretary

of State admits that Governor Edwards issued press releases on July 21, 2020, and July 23, 2020.

The contents of those press releases speak for themselves and are the best evidence of their contents;

therefore, no response is required. To the extent a response is required, the allegations of paragraph

60 are denied. Further, the Secretary of State is without sufficient knowledge to admit or deny the

remaining allegations of paragraph 60. To the extent a response is required, the allegations of

paragraph 60 are denied.

                                                  40.

          The Secretary of State is without sufficient information to admit or deny the allegations of

paragraph 61 of the First Amended Complaint. To the extent a response is required, the allegations

of paragraph 61 are denied.


                                                                                                   11
       Case 3:20-cv-00495-SDD-RLB             Document 94        09/21/20 Page 12 of 21




                                                  41.

       The Secretary of State is without sufficient knowledge to admit or deny the allegations of

paragraphs 62 and 63 of the First Amended Complaint. To the extent a response is required, the

allegations of paragraphs 62 and 63 are denied.

                                                  42.

       For answer to the allegations of paragraph 64 of the First Amended Complaint, the Secretary

of State admits that the Governor formed a “Health EquityTask Force.” The Secretary of State is

without sufficient knowledge to admit or deny the remaining allegations of paragraph 64. To the

extent a response is required, the allegations of paragraph 64 are denied.

                                                  43.

       The Secretary of State is without sufficient knowledge to admit or deny the allegations of

paragraph 65 of the First Amended Complaint. To the extent a response is required, the allegations

of paragraph 65 are denied. Further answering, the data published by the Louisiana Department of

Health is the best evidence of its contents, therefore no response is required. To the extent a

response to data is required, the allegations of paragraph 65 are denied.

                                                  44.

       For answer to the allegations of paragraph 66 of the First Amended Complaint, the Secretary

of State responds that the census and demographic information referenced in paragraph 66 speaks

for itself and is the best evidence of its contents. Therefore no response is required. To the extent

a response is required, the allegations of paragraph 66 are denied.

                                                  45.

       The Secretary of State is without sufficient knowledge to admit or deny the allegations of


                                                                                                  12
       Case 3:20-cv-00495-SDD-RLB              Document 94        09/21/20 Page 13 of 21




paragraph 67 of the First Amended Complaint. To the extent a response is required, the allegations

of paragraph 67 are denied. The data referenced therein and published by the Louisiana Department

of Health is the best evidence of its contents; therefore, no response is required. To the extent a

response is required, the allegations of paragraph 67 are denied.

                                                 46.

       The Secretary of State is without sufficient knowledge to admit or deny the allegations of

paragraph 68 of the First Amended Complaint. To the extent a response is required, the allegations

of paragraph 68 are denied. Further, the content of the census data and demographic information

referenced therein speaks for itself and is the best evidence of its contents. To the extent a response

is required, the allegations of paragraph 68 are denied.

                                                 47.

       The Secretary of State is without sufficient knowledge to admit or deny the allegations of

paragraph 69 of the First Amended Complaint. To the extent a response is required, the allegations

of paragraph 69 are denied.

                                                 48.

       For answer to the allegations of paragraph 70 of the First Amended Complaint, the Secretary

of State responds that the content of the CDC guidance speaks for itself and is the best evidence of

its contents; therefore, no response is required. To the extent a response is required, the allegations

of paragraph 70 are denied.

                                                 49.

       The Secretary of State is without sufficient knowledge to admit or deny the allegations of

paragraph 71, 72, 73 and 74 of the First Amended Complaint. To the extent a response is required,


                                                                                                    13
        Case 3:20-cv-00495-SDD-RLB               Document 94        09/21/20 Page 14 of 21




the allegations of paragraphs 71, 72, 73 and 74 are denied.

                                                   50.

        For answers to the allegations of paragraph 75 of the First Amended Complaint, the Secretary

of State responds that the content of the CDC guidance speaks for itself and is the best evidence of

its contents; therefore, no response is required. To the extent a response is required, the allegations

of paragraph 75 are denied.

                                                   51.

        The Secretary State is without sufficient knowledge to admit or deny the allegations of

paragraphs 76 and 77 of the First Amended Complaint. To the extent response is required, the

allegations of paragraphs 76 and 77 are denied.

                                                   52.

        The allegations of paragraph 78 of the First Amended Complaint are admitted.

                                                   53.

        For answer to the allegations of paragraph 79 of the First Amended Complaint, the Secretary

of State admits that the presidential preference primary election was held on July 11, 2020. The

statistical information from the Secretary of State website speaks for itself and is the best evidence

of its contents; therefore, no response is required. To the extent a response is required, the allegations

of paragraph 79 are denied and denied as written.

                                                   54.

        For answer to the allegations of paragraph 80 of the First Amended Complaint, the Secretary

of State responds that statistical information on the Secretary of State website speaks for itself and

is the best evidence of its contents; therefore, no response is required. To the extent a response is


                                                                                                       14
       Case 3:20-cv-00495-SDD-RLB               Document 94       09/21/20 Page 15 of 21




required, the allegations of paragraph 80 are denied and denied as written.

                                                  55.

        For answer to the allegations of paragraphs 81 through 92 of the First Amended Complaint,

the Secretary of State responds that the content of the Louisiana statutes referenced in each paragraph

speak for themselves and are the best evidence of content; therefore, no response is required. To the

extent a response is required, the allegations of paragraphs 81 through 92 are denied.

                                                  56.

        The allegations of paragraph 93 of the First Amended Complaint are a conclusion of law and

require no answer of the Secretary of State. To the extent a response is required, the allegations of

paragraph 93 are denied and denied as written.

                                                  57.

        For response to the allegations of paragraphs 94, 95 and 96 of the First Amended Complaint,

the Secretary of State responds that the contents of La. R.S. 18:401.3 speaks for itself and is the best

evidence of its contents; therefore, no response is required. To the extent a response is required, the

allegations of paragraphs 94, 95 and 96 are denied.

                                                  58.

        For answer to the allegations of paragraph 97 of the First Amended Complaint, the Secretary

of State responds that his certifications to the Governor and of Governor’s Proclamation No. 46 JBE

2020 speak for themselves and are the best evidence of their contents; therefore, no response is

required. To the extent a response is required, the allegations of paragraph 97 are denied and denied

as written.




                                                                                                     15
       Case 3:20-cv-00495-SDD-RLB               Document 94      09/21/20 Page 16 of 21




                                                 59.

       For answer to the allegations of paragraph 98 of the First Amended Complaint, the Secretary

of State responds that the video and/or transcript of the referenced legislative hearing would be the

best evidence of contents; therefore, no response is required. To the extent a response is required,

the allegations of paragraph 98 are denied and denied as written. Insofar as paragraph 98 contains

a conclusion of law, no response is required.

                                                 60.

       For response to the allegations of paragraph 99 of the First Amended Complaint, the

Secretary of State admits that the Secretary of State proposed a revised Emergency Election Plan on

April 20, 2020, that pertained to only the July and August elections. Further answering, the

Secretary of State responds that the plan itself is the best evidence of its contents. To the extent a

response is required, the allegations of paragraph 99 are denied.

                                                 61.

       The allegations of paragraph 100 of the First Amended Complaint are admitted.

                                                 62.

       For answer to the allegations of paragraphs 101 and 102 of the First Amended Complaint,

the Secretary of State responds that the content of the April 27, 2020, Emergency Election Plan

speaks for itself and is the best evidence of its content; therefore no response is required. To the

extent a response is required, the allegations of paragraphs 101 and 102 are denied and denied as

written.

                                                 63.

       For answer to the allegations of paragraph 103 of the First Amended Complaint, the Secretary


                                                                                                   16
       Case 3:20-cv-00495-SDD-RLB             Document 94        09/21/20 Page 17 of 21




of State responds that the content of the COVID-19 Emergency Absentee Ballot speaks for itself and

is the best evidence of its contents; therefore, no response is required. To the extent a response is

required, the allegations of paragraph 103 are denied and denied as written.

                                                 64.

       The Secretary of State is without sufficient knowledge to admit or deny the allegations of the

first two sentences of paragraph 104 of the First Amended Complaint. To the extent a response is

required, the allegations of the first two sentences of paragraph 104 are denied. The allegations of

the last sentence of paragraph 104 are denied.

                                                 65.

       The allegations in paragraph 105 of the First Amended Complaint are denied.

                                                 66.

       The Secretary of State is without sufficient knowledge to admit or deny the allegations of

paragraph 106 of the First Amended Complaint. To the extent a response is required, the allegations

of paragraph 106 are denied.

                                                 67.

       The allegations in paragraph 107 of the First Amended Complaint are denied.

                                                 68.

       The Secretary of State is without sufficient knowledge to admit or deny the allegations of the

three sentences of paragraph 108 of the First Amended Complaint. To the extent a response is

required, the allegations of the first three sentences of paragraph 108 are denied. Further

answering, the allegations of the last sentence of paragraph 108 are denied.




                                                                                                  17
       Case 3:20-cv-00495-SDD-RLB             Document 94       09/21/20 Page 18 of 21




                                                69.

       The allegations in Paragraph 109 of the First Amended Complaint are denied.

                                                70.

       The Secretary of State is without sufficient knowledge to admit or deny the allegations of

paragraph 110 of the First Amended Complaint. To the extent a response is required, the allegations

of paragraph 110 are denied.

                                                71.

       The Secretary of State is without sufficient knowledge to admit or deny the allegations of the

second sentence of paragraph 111 of the First Amended Complaint. To the extent a response is

required, the allegations of the second sentence of paragraph 111 are denied. Further, the remaining

allegations in Paragraph 111 of the First Amended Complaint are legal conclusions to which no

response is required. To the extent a response is required, the allegations of the first sentence of

paragraph 111 are denied.

                                                72.

       The allegations of paragraph 112 of the First Amended Complaint are denied.

                                                73.

       The allegations in paragraph 113 of the First Amended Complaint are denied. With respect

to references therein to other paragraphs of the First Amended Complaint, see responses herein to

these other referenced paragraphs.

                                                74.

       The allegations in paragraph 114 of the First Amended Complaint are denied.




                                                                                                  18
       Case 3:20-cv-00495-SDD-RLB              Document 94       09/21/20 Page 19 of 21




                                                 75.

       The allegations of paragraph 115 of the First Amended Complaint contain conclusory

statements; and are denied and denied as written.

                                                 76.

       The allegations in paragraph 116 of the First Amended Complaint are denied and denied as

written.

                                                 77.

       For answer to the allegations of paragraph 117 of the First Amended Complaint, the Secretary

of State responds that the contents of the April 27, 2020, Emergency Election Plan speaks for itself

and is the best evidence of its contents; therefore, no response is required. To the extent a response

is required, the allegations of paragraph 117 is denied. The allegations of the last sentence of

paragraph 117 are denied and denied as written.

                                                 78.

       The allegations of paragraph 118 of the First Amended Complaint require no response.

                                                 79.

       The allegations in paragraphs 119 through 122 of the First Amended Complaint are legal

conclusions to which no response is required. To the extent a response is required, the allegations

of paragraphs 119 through 122 are denied.

                                                 80.

       The allegations of paragraph 123 of the First Amended Complaint require no answer.

                                                 81.

       The allegations in paragraphs 124 through 126 of the First Amended Complaint are legal


                                                                                                   19
          Case 3:20-cv-00495-SDD-RLB           Document 94       09/21/20 Page 20 of 21




conclusions to which no response is required. To the extent a response is required, the allegations

of paragraphs 124 through 126 are denied.

                                                 82.

          The allegations in paragraph 127 of the First Amended Complaint require no answer.

                                                 83.

          The allegations in paragraphs 128 through 135 of the First Amended Complaint are legal

conclusions to which no response is required. To the extent a response is required, the allegations

of paragraphs 128 through 135 are denied.

                                                 84.

          The allegations in paragraph 136 of the First Amended Complaint require no response.

                                                 85.

          The allegations in paragraphs 137 and 138 of the First Amended Complaint are legal

conclusions to which no response is required. To the extent a response is required, the allegations

of paragraphs 137 and 138 are denied.

                                                 86.

          The Secretary of State is without sufficient knowledge to admit or deny the allegations of

paragraph 139 of the First Amended Complaint. To the extent a response is required, the allegations

of paragraph 139 are denied.

                                                 87.

          The allegations in paragraphs 140, 141, 142 and 143 of the First Amended Complaint are

denied.




                                                                                                 20
       Case 3:20-cv-00495-SDD-RLB              Document 94       09/21/20 Page 21 of 21




                                                 88.

       The allegations in paragraph 144 of the First Amended Complaint are legal conclusions to

which no response is required. To the extent a response is required, the allegations of paragraph 144

are denied.



       WHEREFORE, Defendant, Kyle Ardoin, the Secretary of State of Louisiana, prays that this

Answer be deemed and sufficient and that after all due legal delays, that judgment be rendered herein

in favor of defendant, Kyle Ardoin, in his official capacity as Louisiana Secretary of State, and

against plaintiffs, Jennifer Harding, Jasmine Pogue, Omega Taylor, Louisiana State Conference of

the NAACP, and Power Coalition for Equity and Justice, dismissing plaintiffs’ case against

Defendant Ardoin with prejudice and at plaintiffs’ costs. Defendant, Kyle Ardoin, in his official

capacity as Secretary of State of Louisiana, further prays for all full, general and equitable relief,

including but not limited to the recovery of attorney fees incurred in defending this matter, as well

as all litigation expenses and costs.

                                               Respectfully Submitted:


                                               s/Celia R. Cangelosi
                                               CELIA R. CANGELOSI
                                               Bar Roll No. 12140
                                               5551 Corporate Blvd., Suite 101
                                               Baton Rouge, LA 70808
                                               Telephone: (225) 231-1453
                                               Facsimile: (225) 231-1456
                                               Email: celiacan@bellsouth.net

                                               Attorney for Defendant, Kyle Ardoin, Secretary of
                                               State of Louisiana



                                                                                                   21
